672 S.E.2d 683 (2009)
Linda CARL and Charles R. Eilber, individually and on behalf of all others similarly situated
v.
The STATE of North Carolina, The N.C. Teachers' and State Employees' Comprehensive Major Medical Plan, a/k/a The State Health Plan, and MedAmerica Insurance Co.
No. 432P08.
Supreme Court of North Carolina.
February 5, 2009.
Buren R. Shields, III, Special Deputy Attorney General, for State of NC.
Donald H. Beskind, Raleigh, J. Martin Futrell, for Carl and Eilber.
*684 David Dreifus, Edwin M. Speas, Thomas K. Lindgren, Raleigh, for MedAmerica Ins. Co.
Prior report: ___ N.C.App. ___, 665 S.E.2d 787.

ORDER
Upon consideration of the conditional petition filed on the 26th day of September 2008 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 5th day of February 2009."